AMENDMENT NO. 4 TO LOAN AGREEMENT

THIS AMENDMENT NO. 4 TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of September 17, 2007, with respect to that certain Loan Agreement dated
as of September 19, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among ARVINMERITOR
RECEIVABLES CORPORATION, a Delaware corporation, as “Borrower,” ARVINMERITOR,
INC., an Indiana corporation in its capacity as the initial “Collection Agent,”
THREE PILLARS FUNDING LLC, a Delaware limited liability company, and SUNTRUST
BANK, a Georgia banking corporation, as “Lenders”, and SUNTRUST ROBINSON
HUMPHREY, INC. (F/K/A SUNTRUST CAPITAL MARKETS, INC.), a Tennessee corporation,
as “Three Pillars Agent” and as “Administrative Agent”. Capitalized terms used
and not otherwise defined herein are used with the meanings attributed thereto
in the Loan Agreement.

BACKGROUND

 

The parties wish to amend the Loan Agreement on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

1. Amendments.

(a)          The definitions in Section 1.1 of the Loan Agreement of the
following terms are hereby amended and restated in their entirety to read,
respectively, as follows:

“Eligible Receivable” means each Receivable that meets the following criteria:

(a)          that was created by an Originator (i) in compliance, in all
material respects, with its Credit and Collection Policy and (ii) in the
ordinary course of its business;

(b)          that was documented in all material respects in compliance with the
applicable Originator’s standard administration and documentation policies and
procedures, is evidenced by a purchase order and a conforming invoice or
conforming notice of shipment;

 

(c)

which is not a Defaulted Receivable;

(d)          as to which, at the time of the sale or contribution of such
Receivable to Borrower, the applicable Originator was the sole owner thereof and
had good and marketable title thereto, free and clear of all Adverse Claims, and
which was sold or contributed to Borrower pursuant to the Receivables Sale
Agreement free and clear of all Adverse Claims other than in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

 


--------------------------------------------------------------------------------

 

 



(e)          the assignment of which by the applicable Originator to the
Borrower pursuant to the Receivables Sale Agreement does not contravene or
conflict in any material respect with any applicable law, rule or regulation or
any contractual or other restriction, limitation or encumbrance, and that does
not contain an enforceable prohibition on sale or assignment or an enforceable
provision requiring consent of the Obligor prior to sale or assignment;

(f)           which is denominated and payable in Dollars and is only payable in
the United States of America;

(h)          the Obligor of which is not (i) an officer, director or Affiliate
of any Originator or Borrower, or (ii) a Governmental Authority;

(i)           which is not owing from an Obligor as to which more than 25% of
the aggregate Outstanding Balance of all Receivables owing from such Obligor
remains unpaid for 91 or more days past the original due date for such payment;

(j)           that is in full force and effect and constitutes the legally valid
and binding payment obligation of the Obligor with respect thereto, enforceable
against such Obligor in accordance with its terms and is not subject to any
dispute, right of rescission, recoupment, set-off (inclusive of potential
recoupment or set-off by outstanding credit memo in favor of the applicable
Obligor), counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the goods the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or goods returned in
accordance with the terms of the Contract);

(k)          that does not contravene in any material respect any applicable
requirements of law (including without limitation all laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, fair debt collection practices and privacy) and which complies in all
material respects with all applicable requirements of law and with respect to
which all consents, licenses, approvals or authorizations of, or registrations
or declarations with, any governmental authority required to be obtained,
effected or given by the related Originator in connection with the creation or
the execution, delivery and performance of such Receivable, have been duly
obtained, effected or given and are in full force and effect;

(l)           as to which each of Borrower’s ownership interest and the
Administrative Agent’s (for the benefit of the Secured Parties) first priority
security interest in such Receivable has been perfected under the applicable
Uniform Commercial Code and other applicable laws;

 

2

 


--------------------------------------------------------------------------------

 

 



(m)         as to which the Collection Agent or a sub-Collection Agent appointed
pursuant to Section 11.2.2(c) is in possession of the related Receivable File;

(n)          which provides for repayment in full of the Unpaid Balance thereof
within 120 days of the date of the creation thereof;

(o)          the terms of which have not been modified or waived except as
permitted under the Credit and Collection Policy and this Agreement;

(p)          which constitutes an “account” or a “payment intangible” under and
as defined in Article 9 of the Uniform Commercial Code of all applicable
jurisdictions;

(q)          as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor;

 

(r)

is not a tooling receivable; or

(s)           the Obligor of which is (i) domiciled in the United States
(including Puerto Rico), or (ii) is domiciled in an Approved OECD Country or an
Other Approved Jurisdiction, provided that (A) the aggregate Outstanding Balance
of all Eligible Receivables having Obligors which are domiciled in Approved OECD
Countries may not exceed 5% of the Aggregate Eligible Balance and (B) the
aggregate Outstanding Balance of all Eligible Receivables having Obligors which
are domiciled in Other Approved Jurisdictions may not exceed 3% of the Aggregate
Eligible Balance.

“Facility Limit” means $175,000,000.

“Liquidity Termination Date” means, with respect to each of the Conduit Lenders,
the earlier to occur of (a) September 15, 2008, as such date may be extended
from time to time by such Conduit Lender’s Liquidity Banks in accordance with
its Liquidity Agreement, and (b) the occurrence of an Event of Bankruptcy with
respect to such Conduit Lender.

(b)          The following new definitions are hereby inserted in Section 1.1 of
the Loan Agreement in their appropriate alphabetical order:

“Approved OECD Country” means (a) each of Australia, Austria, Belgium, Canada,
the Czech Republic, Denmark, Finland, France, Germany, Greece, Hungary, Iceland,
Ireland, Italy, Japan, Korea, Luxembourg, Mexico, The Netherlands, New Zealand,
Norway, Poland, Portugal, the Slovak Republic, Spain, Sweden, Switzerland,
Turkey and the United Kingdom, and (b) each other country which hereafter
becomes a member of the Organization for Economic Cooperation and Development of
which the Borrower or the Collection Agent gives the Administrative Agent not
less than 30 days’ prior written notice

 

3

 


--------------------------------------------------------------------------------

 



requesting its addition as an “Approved OECD Country,” in each of the foregoing
cases described in clause (a) or (b) of this definition, unless and until the
Administrative Agent otherwise advises the Borrower and the Collection Agent
that such country’s approval has been withdrawn upon not less than three (3)
Business Days’ written notice.

“Other Approved Jurisdiction” means each of Brazil, China and India so long as
(i) it has a country rating of at least BBB- by S&P and Baa3 by Moody’s, (ii) it
is not a country that the United States has imposed Category I economic
sanctions under 31 CFR 500 (Foreign Assets Control Regulations), and (iii) the
Administrative Agent has not advised the Borrower and the Collection Agent that
such country’s approval has been withdrawn upon not less than three (3) Business
Days’ written notice.

(c)          The Commitment of SunTrust Bank on the signature pages and Annex A
to the Loan Agreement is hereby reduced from “$250,000,000” to “$175,000,000.”

(d)          Section 10.2.5 of the Loan Agreement is hereby amended to delete
“7.0%” where it appears and to substitute in lieu thereof “5.0%”.

(e)          Section 10.2.6 of the Loan Agreement is hereby amended to delete
“8.5%” where it appears and to substitute in lieu thereof “9.0%”.

(f)           All references in the Loan Agreement to “SunTrust Capital Markets,
Inc.” and “STCM” are hereby replaced with “SunTrust Robinson Humphrey, Inc.” and
“STRH,” respectively.

(g)          Exhibit F to the Loan Agreement is hereby amended and restated in
its entirety to read as set forth in Exhibit 1 hereto.

2. Representations. In order to induce the Agents and the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Agents and
the Lenders that no Significant Event or Unmatured Significant Event exists and
is continuing as of the date hereof.

3. Effectiveness. This Amendment shall become effective and shall inure to the
benefit of the Borrower, the Collection Agent, the Lenders, the Agents and their
respective successors and assigns when the Administrative Agent shall have
received (i) one or more counterparts of this Amendment, duly executed and
delivered by each of the parties hereto, and (ii) payment of the Renewal Fee
under and as defined in the Co-Agents’ Fee Letter.

5. Ratification. Except as expressly amended above, the Loan Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)).

 

4

 


--------------------------------------------------------------------------------

 

 



7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

<Signature pages follow>

 

5

 


--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ARVINMERITOR RECEIVABLES CORPORATION,  AS BORROWER

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

Title:

President and Treasurer

 

ARVINMERITOR, INC.,  AS INITIAL COLLECTION AGENT

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

Title: Senior Vice President, Strategic Initiatives, and Treasurer

 

6

 


--------------------------------------------------------------------------------



 

 

THREE PILLARS FUNDING LLC, AS A CONDUIT LENDER

 

By: /s/ Doris J. Hearn

Name: Doris J. Hearn

Title: Vice President

 

SUNTRUST BANK,  AS A COMMITTED LENDER

 

 

By: /s/ William C. Humphries

Name: William C. Humphries

Title:

Managing Director

 

 

SUNTRUST ROBINSON HUMPHREY, INC. (F/K/A SUNTRUST CAPITAL MARKETS, INC.),  AS
THREE PILLARS AGENT AND AS ADMINISTRATIVE AGENT

 

By: /s/ Michael G. Maza

Name: Michael G. Maza

Title: Managing Director

 

 

7

 

 

 